Citation Nr: 1453629	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-21 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the Veteran's claim for service connection for a back condition, bilateral hearing loss, and tinnitus.

In August 2012, the Veteran submitted additional medical evidence in support of his back claim.  The Veteran's back claim is being remanded for further development.  Because the new medical evidence relates solely to the Veteran's back claim, there is no reason for the Board to remand the bilateral hearing loss and tinnitus claims to the RO for initial review of the new medical evidence.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.

The issue of entitlement to service connection for a back condition, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest in service or for many years thereafter, and is not otherwise shown to be related or attributable to service.

2.  Tinnitus did not manifest in service or for many years thereafter, and is not otherwise attributable to service.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In May 2009, a VCAA letter was sent to the Veteran prior to the appealed December 2009 rating decision denying service connection for bilateral hearing loss, tinnitus, and a back condition.  The May 2009 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims as well as what information and evidence must be submitted by the Veteran and the types of evidence that would be obtained by VA.  The May 2009 letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Accordingly, the Board finds that VA's duty to notify has been met.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The VA obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  The VA also afforded the Veteran a VA audiological examination in December 2009.  The Board finds the December 2009 examination adequate as the examination considered the Veteran's subjective reports, the Veteran's STRs, VA records, and private medical records, and provided objective medical findings about the etiology of the Veteran's disabilities.  There is no indication in the record that additional evidence relevant to the issues decided herein is available but not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.   As a result, the Board finds VA's duty to assist has been met.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Entitlement to Service Connection - Bilateral Hearing Loss and Tinnitus

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires: (1) medical evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

The continuity and chronicity provisions of 38 C.F.R. § 3.303(b), however, only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss qualifies as a chronic organic disease of the nervous system, and thus, presumptive service connection is warranted if the disability became manifest to a compensable level within one year of separation from service.  See 38 C.F.R. § 3.309(a) (2014).  Tinnitus is not listed as a "chronic" disease in 38 C.F.R. § 3.309a(a), as a result, the provisions of 38 C.F.R. §  3.303(b) are not for application.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Analysis

In this case, the Board finds that the Veteran has a current bilateral hearing loss disability for VA compensation purposes as evidenced by the December 2009 VA examination.  Right ear pure tone thresholds were 30, 35, 30, 40, and 60 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 25, 40, 30, 55, and 50 decibels at the same frequencies.  The Veteran's speech recognition scores were 94 percent in both the right and left ear.  Although the Veteran has never formally been diagnosed with tinnitus, for the purposes of this appeal, the Board assumes the Veteran has tinnitus.

With respect to in-service disease or injury, service treatment records are silent as to complaints, treatment, or diagnoses of hearing loss or tinnitus.  Audiological findings were within normal limits upon both entrance and separation examination. The Veteran expressly denied having hearing loss on his separation report of medical history.  

The Veteran's military occupation specialty is listed as heavy truck driver, and he would likely be exposed to loud noises while driving trucks.  In addition, in his December 2009 audiological examination, the Veteran reported exposure to loud noise without hearing protection while delivering supplies during infantry training exercises.  Based on the foregoing evidence, the Board concedes in-service noise exposure.  See 38 U.S.C.A. § 1154.  The Veteran also asserts that an auto accident in August 1974, during service, caused his hearing loss and tinnitus.  As such, the claim turns on whether the Veteran's current bilateral hearing loss and tinnitus are related to his in-service noise exposure and/or the August 1974 car accident.

Medical examinations performed during the Veteran's active duty service in July 1974 and in September 1974, after the Veteran's August 1974 auto accident, show normal hearing.  Similarly, a 1978 medical examination shows normal hearing.  In reports of medical history from July 1974, September 1974, and August 1978, the Veteran specifically denied suffering from hearing loss.  

The VA audiological examination from December 2009, discussed above, showed compensable hearing loss for the first time.  At the examination, the Veteran reported that his bilateral hearing loss began four or five years ago, and that he currently has difficulty hearing the television and understanding conversations with his wife and others.  The Veteran claimed his tinnitus began ten years ago, but became constant in the last four or five years.  He described his tinnitus as "ringing," and reported that it made it hard to sleep.  Based on the medical evidence and the Veteran's lay testimony, the examiner found that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were related to service.  The examiner's rationale was that research does not support bilateral hearing loss and tinnitus not manifesting for more than 30 years, as was the case with the Veteran's claimed hearing problems.

In his notice of disagreement filed in July 2010, the Veteran stated that the December 2009 VA examiner misunderstood him when he said his tinnitus began 10 years ago and became constant four or five years ago, and that his bilateral hearing loss began 4 to 5 years ago.  What the Veteran claims he meant to say was that he has had bilateral hearing loss and tinnitus since his car accident during service in August 1974, but that his bilateral hearing loss and tinnitus only became serious enough that he needed hearing aids in the last five to ten years.    

Based on the above, the Board finds that the most probative evidence is against a finding of service connection. 

In this regard, the Board finds the December 2009 VA examination and accompanying opinion to be highly probative to the issue at hand.  In determining that the Veteran's hearing loss was not related to service, the examiner considered the Veteran's medical history, including his in service treatment records, and provided a sound rationale based on the pertinent evidence of record.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, her knowledge and skill in analyzing the data, and her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the December 2009 examiner is an audiologist and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the examiner's opinion is shown to have been based on a review of the Veteran's claims file, including a detailed review of the three medical examinations evaluating the Veteran's hearing, and the opinion is accompanied by a sufficient explanation, specifically, that the Veteran's hearing loss and tinnitus are unrelated to the Veteran's noise exposure and car accident during service because the hearing loss and tinnitus did not manifest for nearly thirty years and research does not support such delayed onset of symptoms.  Furthermore, the VA examiner considered and acknowledged the Veteran's lay statements of record in reaching her conclusion. 

The Board acknowledges the Veteran's assertions that his bilateral hearing loss and tinnitus are related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining the etiology of bilateral hearing loss and tinnitus falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his bilateral hearing loss and tinnitus requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns little probative value to the Veteran's assertions that his bilateral hearing loss and tinnitus are related to his military service.

The Board also finds the Veteran's reports that he has had hearing loss and tinnitus since service and the symptoms worsened in the last five to ten years lack credibility.  The Veteran was seeking intensive treatment for back and neurological problems throughout the late 1990s and early 2000s, the period during which he claims his symptoms were worsening, but never mentioned any hearing loss or tinnitus.  Similarly, in September 2001, the Veteran filed a claim for an increased rating for head injuries as well as total disability based on individual unemployability, but failed to file a claim for bilateral hearing loss or tinnitus.  The Board finds it likely that if the Veteran were experiencing worsening symptoms of hearing loss and tinnitus, he likely would have mentioned this when filing his September 2001 claim for compensation or during his intensive treatment for neurological problems during the late 1990s and early 2000s.    

In regard to the date of onset of hearing loss, although the Veteran claims his hearing loss began in service, medical examinations establish that the Veteran's hearing loss first manifested in December 2009 more than thirty years after service.  As such, the most probative evidence shows that service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b) is not warranted.  Similarly, because the Veteran's hearing loss did not manifest to a compensable degree until December 2009, service connection based on manifestation of hearing loss to a compensable degree within one year of discharge is not warranted.  See 38 C.F.R. § 3.307(a), 3.309(a). 

As the most probative evidence shows that it is less likely than not that the Veteran's bilateral hearing loss and tinnitus are related to service, the Board finds that the claims for service connection for bilateral hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or another service connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In this case, medical examinations from July 1974, September 1974, and August 1978, did not note any back problems.  Similarly, in reports of medical history from July 1974, September 1974, and August 1978, the Veteran specifically denied suffering from back problems.  The Veteran's service records do not note treatment for back problems, and the Veteran does not claim that he incurred any back injury during service.  As a result, there is no basis for finding that the Veteran suffered an in-service injury or event to his back.

The Veteran's private medical treatment records show that he injured his back at work in 1989 and underwent treatment for lower back pain during 1991 and 1992.  Then, in August 1999, the Veteran again injured his back while working at a rail yard.  In March 2000, the Veteran had a seizure at work and fell reinjuring his back.  In April 2000, the Veteran underwent back surgery.  Then in May 2000, the Veteran had a seizure while showering and fell, again injuring his back.  An August 2000 note from Dr. C. found that the Veteran suffered new injuries from the May 2000 fall, which were unrelated to his prior back injuries.  A May 2002 VA neurological examination noted the Veteran's history of back injuries, and linked the multiple compression deformities in the Veteran's back to falls he suffered during seizures.  An August 2003 VA neurological exam noted that upon physical examination, the Veteran's sagittal curves were normally maintained; there was no visible paravertebral muscle spasm; there was no tenderness or palpation of multiple dorsal sites, and [the Veteran] maintained a full, free and unrestricted range of neck and lumbar spine movement."  Despite the seeming lack of symptomatology, the examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine.  There has been no documented treatment of the Veteran's back condition since August 2003.    

In an October 2003 rating decision, the Veteran was granted service connection for his seizure disorder, and the Veteran now claims that his seizures caused his current back condition.  Based on the foregoing evidence, the Board finds there is competent evidence of a current back condition and evidence that the condition was caused or aggravated by the Veteran's service connected seizure disorder.   Thus, VA's duty to obtain an examination as to the nature and etiology of any current back condition is triggered.  Such an examination is needed to determine whether the Veteran has a current back condition and to obtain a medical opinion as to whether any current back condition was caused or aggravated by the Veteran's service connected seizure disorder.

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain any outstanding VA treatment records.  Additionally, the AMC should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who treated the Veteran for his back condition from February 2003 to the present.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After completing the foregoing, schedule the Veteran for a VA examination to determine the presence and etiology of the claimed back condition, to include whether it is secondary to the Veteran's service-connected seizure disorder.  The VA examiner should thoroughly review the Veteran's claims file, including a complete copy of this Remand, and note that this has been accomplished in the VA examination report.  After conducting any appropriate and required testing, the examiner must determine the following:

(a) Does the Veteran currently have a back condition?

(b) If so, is it "at least as likely as not" (50 percent or greater probability) that the claimed condition is proximately due to or the result of the Veteran's seizure disorder.

(c) If the answer to question (b) is "No," is it "at least as likely as not" (50 percent or greater probability) that the seizure disorder aggravated the claimed condition?  In this special context, "aggravation" has occurred when it has been medically determined that the claimed condition has undergone an identifiable permanent increase in severity that was proximately due to or the result of the seizure condition.  

(d) If the answer to question (c) is "Yes," can you determine a baseline severity of the claimed condition based on medical evidence available prior to aggravation or the earliest medical evidence following aggravation by the seizure disorder?

(e) If the answer to question (d) is "Yes," then please provide the following information:

1. Describe the baseline level of severity of the claimed condition based on medical evidence available prior to aggravation or the earliest medical evidence following aggravation by the seizure disorder.

2. Provide the date and nature of the medical evidence used to provide the baseline.  

3. Is the current severity of the claimed condition greater than the baseline?  

(f) Alternatively, if the answer to question (d) is "No," please provide a rationale as to why a baseline cannot be established (e.g., medical evidence is not sufficient to support a determination of a baseline level of severity).  

Each opinion in the report must be accompanied by a well-reasoned rationale based on the facts of record.  Additionally, the examiner must consider the Veteran's lay statements regarding the incurrence of the claimed disability.

3.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following the completion of the foregoing, the AMC should readjudicate the Veteran's claims.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims file should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


